DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as 119(e) or under 35 U.S.C. 120, 121, follows:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Malaysia on 07/06/2018. It is noted, however, that applicant has not filed a certified copy of the MYPI2018001266 application as required by 37 CFR 1.55.
Specification



The abstract of the disclosure is objected to because reference numbers i.e., (100), (103), (110), also the “Figure 3” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Status of Claims




Claims 1-13 are pending in this Office Action.
Claim Objections





Claims are objected to because of the following informalities:  
Claim 1 pages 4 reciting in preamble “A visible light communication (VLC) optical receiver (100), the receiver 2(100) includes”; Should be corrected to: “A visible light communication (VLC) optical receiver  VLC optical receiver 2
Claims 2-8, pages 4-5 reciting in preamble “The VLC receiver (100) as claimed in claim 1, …”.  Should be corrected to: “The VLC optical receiver 
Claims 9-13, pages 4-5 reciting in preamble “A modified Fresnel lens (103) used within a VLC receiver 2(100), according to claim 1, …”.  Should be corrected to: “[[A]]the modified Fresnel lens the VLC optical receiver 2
Claim 10, page 5 recite “wherein the lens (103) is shaped by heating up the lens (103) in accordance to selected container size”.  Should be corrected to: “wherein the modified Fresnel lens modified Fresnel lens 
Claim 11, page 5 recite “wherein the lens (103) provides an improved field of view for a VLC receiver …”.  Should be corrected to: “wherein the modified Fresnel lens 
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.








Claim 1 page 4 line 4 recites "characterised in that the lens is curved…” (Emphasis Add).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 page 4 line 6 recites "… at the different positions of …” (Emphasis Add).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 page 4 line 5 recites "… diffracted through the lens allowing …” (Emphasis Add).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 page 4, recites “… such that the received power is optically the highest at an incident…” (Emphasis Add). There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 page 5 (no page number), recites “… efficiency of the received power is increased… and the photodiode (105) compared…” (Emphasis Add). There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190363791 A1) Ee Jin Teo et al., hereinafter “Teo” in view of (US 2007/0206181 A1) Jonathan Arenberg” and further in view of (US 4,492,442 A) Tad J. Gaudyn, hereinafter “Gaudyn”.  
Regarding claim 1, Teo disclose a visible light communication (VLC) optical receiver (100), the receiver 2(100) includes (Teo: Fig. 5C, 4D, other figures (1-10B) are relevant, visible light communication VLC (i.e, white light emission) see ¶¶ [0091]-[0097], [0087]);  
3a photodetector (Teo: Fig. 5C, 4D, LED 506, during downlink converts the plurality pluses into sensing signals during downlink (see bidirectional arrows, dual function), … 506 may also be a detector, or as shown in Fig. 4A both LED/Detector, see ¶¶ [0093]-[0094]); and 
a Fresnel lens (103) (Teo: Fig. 5C, 4D, lens structure 508 i.e., Fresnel lens/convex lens ¶¶ [0094]-[0095], [0056]);  
4characterised in that the lens (103) is curved into a convex shape (Teo: Fig. 5A-C, 4A-D, lens structure 508 can be characterized as Fresnel lens/convex lens ¶¶ [0094]-[0095], [0056]) such that when light from a light source is diffracted through the lens (103) 6allowing the light signal to be received by the photodetector at positions of the 7photodetector corresponding to said focal points (110) (Teo: Fig. 5C, 9A-B, the convex lens 508 allows light from emitter 516 to be diffracted (see Fig. 5C) to reach to at the position of the detector 506 light beam spots with focal point with different lens selection ((Fresnel/convex lens) is illustrated in Fig. 9A/9B) ¶¶ [0094]-[0095]). 
The difference between Teo and the claimed invention is that the Fresnel lens is not a modified to have curved into convex shape and that has multiple focal points.     
However, Arenberg disclose a modified Fresnel lens is curved into a convex shape such that multiple 5focal points (110) are created when light from a light source is (Arenberg: Figs. 2-5, the optical detector component 15, the multiple focal points Fresnel lens 10, receiving light portions 26, 27 from light source, when the light being converged at multiple focal points on single or multiple detectors 20 at different positions (i.e., 20.1 or at 20.2 .., 20.4) see ¶¶ [0014]-[0017], [0024]-[0025], [0026], claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo such that the Fresnel lens with multiple focal points are created when light from a light source received by photodetector at different positions of the photodetector corresponding focal points as taught Arenberg because the optical detector system having Fresnel lens and signal processor can received light with different wavelengths and effectively each wavelength to occurs at different point along the optical axis or different location and capture the light converging at multiple focal points (as depicted in Figs. 2 & 3) and additionally can perform chromatic correction.  See Arenberg [0011], [0024]. See MPEP 2143.I. (A-D).
The combination of Teo do not expressly disclose the Fresnel lens is a modified Fresnel lens is curved into a convex shape.
However, Gaudyn disclose the Fresnel lens is a modified Fresnel lens is curved into a convex shape (Gaudyn: Figs. 4-5A, 7, 8, a modified Fresnel lens spherical surface 34, or 58, 66, 84, 92 having curved surface with plano-convex with multiple focal lengths,  see Col. 4 || 3-67, and Col. 5 || 1-20).
Teo such that the Fresnel lens is a modified Fresnel lens is curved into a convex shape as taught Gaudyn because when modified Fresnel lens of multiple focal lengths with spherical zone is utilized in combination with other optical elements provides substantially large field of view suitable for viewing a three-dimensional image of the object by a mass audience.  See Abstract MPEP 2143.I. (A-D). 
1Regarding claim 3, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein the photodetector 2may be positioned such that the received power is optimally the highest at an incident plane with 3the photodetector (Teo: Fig. 5C, 4D, LED 506, Fig. 4A both LED/Detector, the receiver may be silicon photodiode see ¶¶ [0022], [0084], [0101]-[0102]).  
1Regarding claim 4, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein the light source 2used is an LED (101) and the photodetector used is a photodiode (105) (Teo: Fig. 5A-C, 4D, light from LED 516 and the detector 506 (using conventional silicon photodiode) ¶¶ [0091]-[0095, [0100]-[0102]).
Regarding claim 8, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein the receiver (100) 2is used in a hybrid VLC system where data is transmitted or received over WiFi or LiFi (Teo: Fig. 5A-C, 4D, VLC transmitter with LED light 516 communicate with VLC receiver device 500, in WiFi or LiFi ¶¶ [0081]-[0095]).
1Regarding claim 9, the combination of Teo disclose a modified Fresnel lens (103) used within a VLC receiver 2(100), according to claim 1 (the combination of Teo, Arenberg and Gaudyn as discloses in claim 1 teaches this limitation see claim1)
Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn and further in view of (US 5,111,447 A) Tsukasa Yamashita et al., hereinafter “Yamashita”.  
1Regarding claim 2, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, but does not expressly disclose wherein the Fresnel lens 2(103) has a decreased focal length and diameter to enhance receiver power.  
However, Yamashita from same field of endeavor disclose the Fresnel lens 2(103) has a decreased focal length and diameter to enhance receiver power (Yamashita: Fig. 5-8, 12, Fresnel lens 53, multifocal point i.e., A, B, C receiving beam 57, as shown in Fig. 8, as focal point of beam comes close to the surface (decreased) thus diameter beam is enlarged as result the output of photodiode A1, A2, C1 is increase  conversely if focal point moves away from disc 8, the diameter of beam of the light receiving portion decreases thus the increase the output of photodiodes B1 and B2 increases, see Col. 7 || 55-67, Col. 8 || 13-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo so that the Fresnel lens 2(103) has a decreased focal length and diameter to enhance receiver power as taught Yamashita so that receiver power enhanced as result of decreasing the focal length.  See at least see Yamashita Col. 8 || 13-45 and MPEP 2143.I. (A-D).

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn and further in view of (US 4,900,916 A) Robert Cormack, hereinafter “Cormack”.  
5, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein the photodetector but does not disclose the photodetector is a photodiode array (105).  
However, Cormack from same field of endeavor disclose the photodetector is a photodiode array  (Cormack: Fig. 1, radiation source i.e., white light source, lens such as Fresnel lens and radiation detection i.e., photo-diode array, see Col. 3 || 40-45, Col. 4 || 58-65, Col. 7 || 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo to include instead of photodiode a photodiode array as taught Cormack because the photodiode array will generate separate signals corresponding with the intensity of radiation incident upon each diode within the array and the amount radiation passing through particular region of interest on the inspected object and received by the radiation detection.  See Cormack Col. 7 || 10-30 and MPEP 2143.I. (A-D).

Claims 6-7, 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn and further in view of (US 4,689,652 A) Satoshi Shimada et al.,  hereinafter “Shimada”.  
Regarding claim 6, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein efficiency of the received power is increased up to but does not expressly disclose a relatively longer distance between an LED (101) and the 3photodiode (105) compared to efficiency of an unmodified lens.
Shimada disclose efficiency of the received power is increased up to a relatively longer distance between an LED (101) and the 3photodiode (105) compared to efficiency of an unmodified lens (Shimada: Fig. 1 (conventional), Fig. 7-10, Fig. 8B, light source 2, Fresnel lens array/convex lens array 70, has diameter Rn, photosensor 50, distance or length of the optical path D can be realized in range of 0.2 to 10mm  the beam intensity or exposure time is varied in direction of the Fresnel lens, thus the photosensor can shortened and high efficiency of light collection can be obtained as in the case of the Fresnel lens array , see Col. 8 || 15-59, Col. 6 || 6-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo to include efficiency of the received power is increased up to a relatively longer distance between an LED (101) and the 3photodiode (105) compared to efficiency of an unmodified lens as taught Shimada because the it will be readily understood that the Fresnel lens can be realized in a reduced sixe with an enhanced light collection efficiency and it is susceptible to correction or compensation of aberrations, because the Fresnel lens can generally be formed with an improved form factor.  See Shimada Col. 8 || 15-59 and MPEP 2143.I. (A-D).
1Regarding claim 7, the combination of Teo disclose the VLC receiver (100) as claimed in claim 1, wherein efficiency of the 2received power is increased up to but does not expressly disclose a relatively wider angle between an LED (101) and the 3photodiode (105) compared to efficiency of an unmodified lens. 
However, Shimada disclose efficiency of the 2received power is increased up to a relatively wider angle between an LED (101) and the 3photodiode (105) compared to efficiency (Shimada: Fig. 1 (conventional), Fig. 7-10, Fig. 8B, light source 2, Fresnel lens array/convex lens array 70, has diameter Rn, photosensor 50, distance or length of the optical path D can be realized in range of 0.2 to 10mm  the beam intensity or exposure time is varied in direction of the Fresnel lens, thus the photosensor can shortened and high efficiency of light collection can be obtained as in the case of the Fresnel lens array, the intensity of light source 2 changes by the incident angle as shown in Fig. 7A, 11A see Col. 8 || 15-59, Col. 6 || 6-35, Col. 9 || 37-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo to include efficiency of the 2received power is increased up to a relatively wider angle between an LED (101) and the 3photodiode (105) compared to efficiency of an unmodified lens as taught Shimada because the it will be readily understood that the Fresnel lens can be realized in a reduced sixe with an enhanced light collection efficiency and it is susceptible to correction or compensation of aberrations, because the Fresnel lens can generally be formed with an improved form factor.  See Shimada Col. 8 || 15-59 and MPEP 2143.I. (A-D).
Regarding claim 13, the combination of Teo disclose a modified Fresnel lens (103) used within a VLC receiver as claimed in claim 7, wherein the modified Fresnel lens (103) is used in a hybrid VLC system where data is transmitted or received over WiFi or LiFi (Teo: Fig. 5A-C, 4D, VLC transmitter with LED light 516 communicate with VLC receiver device 500, in WiFi or LiFi ¶¶ [0081]-[0095]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn and in view of Shimada and further in view of (US 2005/0007682 Ohmori”.
1Regarding claim 10, the combination of Teo disclose a modified Fresnel lens (103) used within a VLC 2receiver as claimed in claim 7, but does not expressly disclose wherein the lens (103) is shaped by heating up the lens (103) in 3accordance to a selected container size.
However, Ohmori disclose wherein the lens (103) is shaped by heating up the lens (103) in 3accordance to a selected container size (Ohmori: Fig. 2A-B, 5, 6, method of manufacturing double-sided curved Fresnel lens, shaping the lens according to molding press machine (container size) having engraved formed by heating press, formed according to desire form,  ¶¶ [0012]-[0013], [0025], [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo to include wherein the lens (103) is shaped by heating up the lens (103) in 3accordance to a selected container size as taught Ohmori because when ultra-precise three-dimensional machining having upper and lower molding containers is used in conjunction with heating and predetermine pressure under precision can produce curved Fresnel lens has strength. See Ohmori paragraph [0005]-[0007] and MPEP 2143.I. (A-D).
Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn in view of  Shimada and further in view of (US 4,900,916 A) Robert Cormack, hereinafter “Cormack”.  
Regarding claim 11, the combination of Teo disclose a modified Fresnel lens (103) used within a VLC receiver as claimed in claim 7, wherein the lens (103) provides but does not disclose an improved field of view for a VLC receiver (100) over other lenses or when no lenses 
However, Cormack disclose an improved field of view for a VLC receiver (100) over other lenses or when no lenses are used (Cormack: Fig. 1, radiation source i.e., white light source, lens such as Fresnel lens b and radiation detection (receiver) 30, i.e., photo-diode array / CCD 32, enhancing the image of highly refractive defects, see Col. 7 || 40-48, Col. 8 || 1-15, Col. 3 || 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo an improved field of view for a VLC receiver (100) over other lenses or when no lenses are used as taught Cormack because the field of view allows the light from every point on the diffuser to contribute every point in the FOV.  Thus, lens/diffuser/radiation detection means that preserve the relationship, one is chosen to maximize the desired result of suppressing the normal bottle feature and enhancing the image of highly refractive defects.  See Cormack Col. 7 || 40-45, Col. 8 || 1-10 and MPEP 2143.I. (A-D).

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Arenberg in view of Gaudyn in view of  Shimada and further in view of (US 2004/0223705 A1) Jorg-Reinhardt Kropp, hereinafter “Kropp”.  
Regarding claim 12, the combination of Teo disclose a modified Fresnel lens (103) used within a VLC receiver as claimed in claim 7, wherein the modified Fresnel lens (103) but does not disclose lens may be used 3bidirectionally, to provide multi focal points (110) in a VLC receiver (100).  
Kropp disclose the modified Fresnel lens (103) may be used 3bidirectionally, to provide multi focal points (110) in a VLC receiver (100) (Kropp: Fig. 2-3, Fig. 12,complete bidirectional transmitting and receiving device having Fresnel lens, bidirectional Fresnel lens 5’, transmitting component 1, receiving component 4, b and radiation detection (receiver) 30, i.e., photo-diode array / CCD 32, enhancing the image of highly refractive defects, see ¶¶ [0030], [0048]-[0050], [0063]-[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teo the modified Fresnel lens may be used 3bidirectionally, to provide multi focal points in a VLC receiver as taught Kropp because using bidirectional Fresnel lens in bidirectional device can simplify the design while it allows to use relatively small photodiodes.  See Kropp ¶¶ [0006]-[0009], and MPEP 2143.I. (A-D). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for detail listing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636